DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s amendment to the claims filed on 02/25/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1-12, 14, and 16-22 are pending and examined on the merits.
Priority
4.	Acknowledgement is made of this continuation of U.S. Non-provisional Application No. 16/270,494, filed on 02/07/2019, which is a continuation of U.S. Non-provisional Application No. 15/908,526, filed on 03/27/2012, which is a continuation of U.S. Non-provisional Application No. 14/734,848, filed on 06/09/2015, which is a continuation of U.S. Non-provisional application no. 13/826,166, filed 03/14/2013, which claims domestic priority to U.S. Provisional Application No. 61/616,297, filed on 03/27/2012.
Drawings
5.	The Drawings filed on 10/09/2020 are acknowledged and accepted by the Examiner.
Information Disclosure Statement
6.	The IDSs filed on 02/25/2021 and 06/30/2021 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


8.	Claims 2, 5, 7, 12, 14, 16-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 2, there is insufficient antecedent basis for the limitation “said analytical assay".  
	Regarding claims 5, 7, 12, 14, 16-17, and 19, the term "about" is a relative term which renders the claim indefinite.  The term "about" is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree.  Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree.  It is suggested that applicant clarify the meaning of the claims.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7165.
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


10.	Claims 1-5 and 20-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kao et al. (US Patent Application Publication 2009/0053786 A1; cited on IDS filed on 02/25/2021).
11.	Claims 1-5 and 20-22 are drawn to a method of producing a recombinant protein comprising (a) fermenting a prokaryotic host cell wherein said prokaryotic host cell has been transformed with a nucleic acid encoding said recombinant protein, and (b) harvesting said recombinant protein under conditions where dissolved oxygen (dO2) levels are greater than 0%, and (c) purifying said recombinant protein to a filtered bulk for storage (FBS), wherein said filtered bulk does not contain detectable 1,4-dihydroxy-2-napthoate (DHNA)-recombinant protein adduct, as measured by an ion exchange chromatography (IEC) assay at 310 nm.
12.	With respect to claims 1-5 and 20-22, Kao et al. teach production of disulfide containing proteins of interest including antibodies from recombinant host cell cultures and the prevention of disulfide bond reduction during harvesting of disulfide containing polypeptides including antibodies [see Abstract; paragraph 0002]. 
In the biotechnology industry, pharmaceutical applications require a variety of proteins produced using recombinant DNA techniques. Generally, recombinant proteins are produced by cell culture, using either eukaryotic cells, such as mammalian cells, or prokaryotic cells, such as bacterial cells, engineered to produce the protein of interest by insertion of a recombinant plasmid containing the nucleic acid encoding the desired protein. For a protein to remain biologically active, the conformation of the protein, including its tertiary structure, must be maintained during its purification and isolation, and the protein's multiple functional groups must be protected from degradation [see Paragraph 0003]. In all embodiments, the E. coli cells [see Paragraph 0033]. 
Complete lysis of CCF was achieved by high pressure homogenization using a Microfluidics HC-SOOO homogenizer [see Paragraph 0287]. The concentrate was decanted and then depth filtered followed by 0.22 m sterile filtration using a peristaltic pump with silicon tubing to generate the final HCCF from the homogenized CCF (100% cell lysis) (interpreted as purifying to a filtered bulk for storage).
Air sparging of the HCCF tank can be performed, for example, with an air flow of about 100 liters to about 200 liters, such as, for example, 150 liters per minutes. Air sparging can be performed to reach an endpoint percentage of saturation; for example, air sparging can be continued until the HCCF is about 100% saturated with air, or it can be continued until the HCCR is about 30% saturated with air, or until it is between about 100% saturated to about 30% saturated with air. The minimum amount of dissolved oxygen (d02) required for the desired inhibitory effect also depends on the antibody or other recombinant protein produced. Thus, for example, about 10% d02 (or about 10 sccm for continuous stream) will have the desired effect during the production of antibody 2H7 (Variant A), while Apomab might require a higher (about 30%) d02 [see Paragraph 0145]. To evaluate air sparging of the HCCF generated from homogenized CCF to prevent antibody disulfide reduction, 3-L glass or 15-L stainless steel vessels were utilized. Approximately 1-5 L of HCCF was 0.22 m sterile filtered into each sterilized vessel. Experimental conditions were maintained at 18-22° C and 50 (15-L fermentor) or 275 rpm (3-L fermentor) agitation either with or without pH control by the addition of carbon dioxide [see Paragraph 0312]. 

These results demonstrated the prevention of disulfide bond reduction in the antibody when the HCCF mixture generated from homogenized CCF was exposed to oxygen [see Paragraph 0334].
Kao et al. further teach that the manufacturing scale protein of therapeutic proteins utilize cultures ranging from about 400 L to about 80000 L (interpreted as scale independent) [see paragraph 0079].
Considering Kao teaches of the sparging of oxygen in the harvested cell culture fluid (HCCF) prevents disulfide bonds from reducing then recombinant proteins which are harvested In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Regarding the recitations of “as measured by an ion exchange chromatography assay at 310 nM” in claim 1 and “wherein said analytical assay is by HPLC, RP HPLC, HIC HPLC, NMR, mass spectrometry, or UV spectroscopy”, Kao et al. teach analysis of the purified proteins by mass spectrometry and UV spectroscopy [see paragraphs 0316-0317]; however, these recitations in the claims do not require an active step of performing these assays as they relate to the properties of the purified recombinant protein.
Claim Rejections - 35 USC § 103
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 6-12, 14, and 16-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Kao et al. (US Patent Application Publication 2009/0053786 A1; cited on IDS filed on 02/25/2021).
15.	Kao et al. teach production of disulfide containing proteins of interest including antibodies from recombinant host cell cultures and the prevention of disulfide bond reduction during harvesting of disulfide containing polypeptides including antibodies [see Abstract; paragraph 0002]. 
Air sparging of the HCCF tank can be performed, for example, with an air flow of about 100 liters to about 200 liters, such as, for example, 150 liters per minutes. Air sparging can be performed to reach an endpoint percentage of saturation; for example, air sparging can be continued until the HCCF is about 100% saturated with air, or it can be continued until the HCCR is about 30% saturated with air, or until it is between about 100% saturated to about 30% saturated with air. The minimum amount of dissolved oxygen (d02) required for the desired inhibitory effect also depends on the antibody or other recombinant protein produced. Thus, for example, about 10% d02 (or about 10 sccm for continuous stream) will have the desired effect during the production of antibody 2H7 (Variant A), while Apomab might require a higher (about 30%) d02 [see paragraph 0145]. To evaluate air sparging of the HCCF generated from homogenized CCF to prevent antibody disulfide reduction, 3-L glass or 15-L stainless steel vessels were utilized. Approximately 1-5 L of HCCF was 0.22 m sterile filtered into each sterilized vessel. Experimental conditions were maintained at 18-22° C and 50 (15-L fermentor) or 275 rpm (3-L fermentor) agitation either with or without pH control by the addition of carbon dioxide [see paragraph 0312].

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to be motivated at the time the invention was made modify the teaching of the reference because Kao teaches that it is essential to protect and retain the disulfide bonds throughout the manufacturing, recovery and purification process, in order to produce properly folded polypeptides with the requisite biological activity [see paragraph 0007].
One of ordinary skill in the art would be motivated to modify the teachings because Kao et al. teaches that dissolved oxygen levels can prevent the reduction of disulfide bonds. Kao teaches of two proteins which require different dissolved oxygen levels 10% and 30% to maintain disulfide bonds, the use of a vessel which contains an agitator, and gas flow rates to maintain gas concentrations. Therefore, a skilled artisan would be motivated to evaluate ranges of dissolved oxygen dissolve oxygen concentration, agitation rates, times and gas flow rates to preserve disulfide bonds in recombinant proteins and scales.  MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
One of ordinary skill in the art would have a high expectation of success because Kao teaches of the prevention of disulfide bond reduction in recombinant proteins by harvesting cell culture fluid in the presence of dissolved oxygen.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Double Patenting
16.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
17.	Claims 18-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of prior U.S. Patent No. 9,765,379. Claims 1-4 of the ‘379 recite a method of menE gene-deleted prokaryotic host cell wherein said prokaryotic host cell has been transformed with a nucleic acid encoding said recombinant protein, and (b) harvesting said recombinant protein under conditions where dissolved oxygen (dO2) levels are greater than 0%, and (c) purifying said recombinant protein to a filtered bulk for storage (FBS), wherein said filtered bulk does not contain detectable 1,4-dihydroxy-2-napthoate (DHNA)-recombinant protein adduct, as measured by an ion exchange chromatography (IEC) assay at 310 nm, wherein the recombinant protein yield is increased by about 20% or greater, by about 30% or greater, by about 40% or greater, by about 50% or greater, by about 60% or greater, as compared to the yield using a control prokaryotic host cell.  This is a statutory double patenting rejection
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
19.	Claims 1-12, 14, 16-17 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,765,379. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of the ‘379 recite a method of producing a recombinant protein comprising (a) fermenting a menE gene-deleted prokaryotic host cell wherein said prokaryotic host cell has been transformed with a nucleic acid encoding said recombinant protein, and (b) harvesting 2) levels are greater than 0%, and (c) purifying said recombinant protein to a filtered bulk for storage (FBS), wherein said filtered bulk does not contain detectable 1,4-dihydroxy-2-napthoate (DHNA)-recombinant protein adduct, as measured by an ion exchange chromatography (IEC) assay at 310 nm, wherein the recombinant protein yield is increased by about 20% or greater, by about 30% or greater, by about 40% or greater, by about 50% or greater, by about 60% or greater, as compared to the yield using a control prokaryotic host cell.  
Conclusion
20.	Status of the claims:
	Claims 1-12, 14, and 16-22 are pending.
	Claims 1-12, 14, and 16-22 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656